DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of Group I, claims 1 – 2, 4 – 5, 7 – 8, 10, 12 – 13, 16, 18, 21, 23, 25, 27, 29, 33, and 37 in the reply filed on January 26th, 2022 is acknowledged.
Claims 38 and 40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 26th, 2022.

Claim Objections
Claim 33 objected to because of the following informalities: The pre-treatment limitation is worded awkwardly and does not read correctly.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7, 13, and 27, the phrase "such as" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 7 and 27 recite broad recitations of a range then narrower recitations of the range.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 2, 4 – 5, 7 – 8, 10, 12 – 13, 16, 18, 21, 23, 25, 27, 29, 33, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen (US 2015/0224683) in view of Murai (JP 2001342290A, using the attached English translation).
Regarding claim 1, Hansen discloses a method of shaping a cured thermosetting resin substrate (Abstract), the method comprising the steps of: providing a cured thermosetting resin substrate (ref. #100); providing a source of electromagnetic radiation (Para. 44; Fig. 1); irradiating the cured thermosetting resin substrate (Para. 44; Fig. 1); and shaping the irradiated thermosetting resin substrate (Para. 44 – 45). However, Hansen does not teach providing a confined temperature controlling environment or placing the cured thermosetting resin substrate in the confined temperature controlling environment; 
Yet, in a similar field of endeavor, Murai discloses a method for the chemical treatment of a thermosetting resin (Para. 1). This method comprises providing a cured thermosetting resin (Para. 37), providing a confined temperature controlling environment (ref. #8) (Para. 19), placing the cured thermosetting resin substrate in the confined temperature controlling environment (Para. 9; Para. 38), and irradiating the cured thermosetting resin substrate in the confined temperature controlling environment (Para. 38).

Regarding claim 2, Hansen in view of Murai teaches the invention disclosed in claim 1, as described above. Furthermore, Murai discloses the temperature controlling environment is in the form of a liquid (Para. 38).
Regarding claim 4, Hansen in view of Murai teaches the invention disclosed in claim 2, as described above. Furthermore, Murai discloses the liquid comprises water which has a boiling point of 100°C (Para. 23).
Regarding claim 5, Hansen in view of Murai teaches the invention disclosed in claim 2, as described above. Furthermore, Murai discloses the liquid comprises water (Para. 23).
Regarding claim 7, Hansen in view of Murai teaches the invention disclosed in claim 2, as described above. Furthermore, Murai discloses the liquid is heated to 25°C (Para. 38).
Regarding claim 8, Hansen in view of Murai teaches the invention disclosed in claim 1, as described above. Furthermore, Murai discloses the cured thermosetting resin is completely immersed in the confined temperature cooing environment (Para. 38).
Regarding claims 10 and 12, Hansen in view of Murai teaches the invention disclosed in claim 1, as described above. Furthermore, Murai discloses the cured thermosetting resin s a phenolic resin (Para. 22).
Regarding claim 13, Hansen in view of Murai teaches the invention disclosed in claim 1, as described above. Furthermore, Hansen discloses the cured thermosetting resin further comprises fillers, such as carbon powder (Para. 17).
Regarding claim 16, Hansen in view of Murai teaches the invention disclosed in claim 1, as described above. Furthermore, Murai discloses that the cured thermosetting resin can be foamed with an open cell structure (Para. 28 – 29).
Regarding claim 18, Hansen in view of Murai teaches the invention disclosed in claim 16, as described above. Furthermore, Murai discloses that the cured thermosetting resin can be foamed with an open cell structure (Para. 28 – 29). It would have been obvious to a person having ordinary skill in the art at the time of the invention to specify at least 80% of the available pore volume is filled, as it has been held that when the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP § 2144.05.
Regarding claim 21, Hansen in view of Murai teaches the invention disclosed in claim 1, as described above. Furthermore, Hansen discloses the electromagnetic radiation is selected from microwaves (Para. 17).
Regarding claim 23, Hansen in view of Murai teaches the invention disclosed in claim 21, as described above. Hansen discloses the electromagnetic radiation is selected from microwaves (Para. 17). It would have been obvious to a person having ordinary skill in the art at the time of the invention to specify the radiation has a wavelength from 10 to 50 cm through routine experimentation. It has been held that when the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP § 2144.05.
Regarding claim 25, Hansen in view of Murai teaches the invention disclosed in claim 21, as described above. Furthermore, Murai discloses the radiation has a frequency of 25 GHz to 450 MHz (Para. 12).
Regarding claim 27, Hansen in view of Murai teaches the invention disclosed in claim 21, as described above. Hansen discloses the electromagnetic radiation is selected from microwaves (Para. 17) directly from a power source (Para. 42). It would have been obvious to a 
Regarding claim 29, Hansen in view of Murai teaches the invention disclosed in claim 21, as described above. Furthermore, Murai discloses that the invention is a radiation treatment that requires a short time (Para. 8). It would have been obvious to a person having ordinary skill in the art at the time of the invention to specify the radiation is applied at a power of 950W to 75kW through routine experimentation, depending on the materials, solvents and catalysts used. It has been held that when the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP § 2144.05.
Regarding claim 33, Hansen in view of Murai teaches the invention disclosed in claim 21, as described above. Furthermore, Hansen teaches cooling the thermosetting resin substrate before shaping (Para. 40).
Regarding claim 37, Hansen in view of Murai teaches the invention disclosed in claim 21, as described above. Furthermore, Hansen discloses the cured thermosetting resin substrate is pre-shaped and the method comprises changing the pre-shaped shape during shaping (Para. 18; Para. 44).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116. The examiner can normally be reached 9:30am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743